Citation Nr: 0802642	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-30 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in Boston, Massachusetts, which denied service connection 
for hearing loss and tinnitus and continued a 20 percent 
disability rating for chronic lumbosacral strain.  

The veteran testified before the undersigned at a December 
2007 hearing at the RO.  A transcript has been associated 
with the file.

Evidence has been received subsequent to the final 
consideration of the claim at the hearing before the 
undersigned.  The veteran has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

The veteran also brought claims for service connection for 
bilateral knee conditions during the course of this appeal, 
which were denied in an April 2006 rating decision.  The 
veteran initiated an appeal and the RO issued an April 2007 
Statement of the Case.  The veteran failed to perfect that 
issue with a timely Substantive Appeal; these issues are not 
before the Board.  See 38 C.F.R. § 20.200 (2007).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran's service-connected chronic lumbosacral 
strain has been manifested by forward flexion to 80 degrees 
and minimal radiculopathy, without evidence of ankylosis.  

2.  The veteran has objective neurological deficiencies of 
the lower extremities, impaired deep tendon reflexes, but 
these are attributable to a non service connected disability.

3.  The veteran has tinnitus of the right ear, first 
manifested many years after service, is of unknown etiology, 
and is unrelated to his hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for chronic lumbosacral strain are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's chronic lumbosacral strain and 
tinnitus claims, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The May 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Since the RO continued the 20 percent disability rating at 
issue here for the veteran's service-connected chronic 
lumbosacral strain, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination to 
evaluate his chronic lumbosacral strain in June 2005.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2005 VA examination report is thorough and 
addresses the veteran's complaints.  The examination in this 
case is adequate upon which to base a decision.

The veteran was afforded a June 2005 audiological examination 
to evaluate his tinnitus and obtain an opinion as to whether 
his tinnitus can be attributed to service.  Further 
examination or opinion is not needed on the tinnitus claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his chronic lumbosacral strain.  For 
the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19th, 2007).

The veteran has testified that he suffers daily back pain and 
discomfort as a result of his disability which is aggravated 
by sitting or standing in one position for extended periods 
of time.  He reports some restriction of motion and trouble 
reaching his shoes.  He also reports shooting pains down his 
legs.  The veteran is currently rated at 20 percent disabled 
due to his disability.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a.  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  Id.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

The veteran underwent range of motion testing at a June 2005 
VA examination.  The veteran's forward flexion was to 80 
degrees before discomfort occurred.  On repetition, the 
veteran had no additional loss of range of motion.  There is 
no indication of ankylosis of the spine.  The examiner noted 
that the veteran has scoliosis.  Accordingly, the Board 
concludes that the criteria for a rating under DC 5237 based 
on range of motion are not met.  

The Board is aware that the June 2005 VA examination report 
does not contain a complete range of motion test.  The 
examiner neglected to include the veteran's left and right 
lateral rotation ranges of motion.  The rotation measurements 
are, however, relevant only to the 10 and 20 percent criteria 
for thoracolumbar disabilities.  See 38 C.F.R. § 4.71a, DC 
5235-5242.  The Board finds that the examination is adequate 
even absent rotation measurements because the report includes 
all measurements which are necessary to evaluate the 
disability under the criteria for a higher rating.  See id. 

The Board notes that the General Ratings Formula provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be separately evaluated under an appropriate 
Diagnostic Code.  See 38 C.F.R. § 4.71a, DC 5237 (2007), at 
Note (1).  

Several neurological problems were noted during the June 2005 
VA examination.  The veteran's deep tendon reflexes at the 
patellar level were 1+ and symmetric, but were absent at the 
Achilles level on multiple attempts.  There was no epicritic 
sensation abnormality in either foot.  There was no 
discrepancy in calf or thigh circumference by tape 
measurement, but the examiner did note that the veteran did 
not have particularly well developed musculature of the 
calves and thighs.  The veteran had no complaints regarding 
bladder or bowel control.  The veteran was also diagnosed 
with radiculopathy due to his complaints of shooting pains.

In describing the veteran's medical history, the examiner 
indicated that the veteran has a long standing diagnosis of 
peripheral arteriosclerosis with vascular insufficiency 
affecting his lower extremities.  The veteran had experienced 
progressing symptoms including claudication of the lower 
extremities and severe cramping pains.  Approximately five 
years prior to the examination, the veteran underwent 
aortoiliac graft surgery, which relieved his symptoms.  He 
continues to have a sensation of coldness in his feet.  The 
examiner concluded based on the veteran's history and 
physical examination that the veteran had minimal 
radiculopathy of the lower extremities and the objective 
neurologic findings, such as diminished reflexes, of his 
examination were due to claudication secondary to peripheral 
vascular insufficiency.  As the General Ratings Formula 
encompasses symptoms including radiating pain and the 
remaining neurological symptoms have been attributed to a non 
service connected disability, the Board concludes that a 
separate neurological evaluation is not warranted.  See 38 
C.F.R. § 4.71a, DC 5237 (2007), at Note (1).  

The Board notes that the June 2005 examiner mentioned that a 
March 2005 x-ray study established degenerative changes in 
the veteran's lumbar spine.  The veteran's current percent 
rating meets the maximum rating possible under DC 5003.  See 
Id.  As no higher rating is possible under DC 5003, the Board 
need not address this matter any further. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

As discussed above, the veteran had no additional loss of 
function on repetition of the range of motion tests.  The 
Board has considered the veteran's statements that his back 
pain increases following prolonged periods of sitting or 
standing in a single position.  There remains, however, no 
objective indication of additional functional loss.  The 
veteran's current 20 percent rating is warranted on the basis 
of abnormal spinal curvature, and the Board notes that the 
tested ranges of motion appear to exceed the criteria for a 
20 percent rating.  See 38 C.F.R. § 4.71a, DC 5237, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The veteran contends that he has tinnitus as a result of 
inservice noise exposure.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran was diagnosed with tinnitus of the right ear at a 
June 2005 VA audiological examination.  The veteran does not 
allege that he suffers from tinnitus of the left ear.  The 
Board is satisfied by the evidence establishing a current 
disability.

The Board has reviewed the veteran's service medical records 
and found that there is no evidence to show that the veteran 
complained or was diagnosed with any type of audiological 
disorder during service.  The veteran himself does not 
challenge this, rather he claims that his tinnitus is the 
result of noise exposure he had as a truck driver during 
service.  The veteran's DD214 notes his Military Occupational 
Specialty as a truck and heavy vehicle driver.  There is no 
evidence of combat service.  

Further, there is no competent medical evidence that supports 
a relationship between the veteran's claimed inservice noise 
exposure and his current tinnitus.  See Hickson, supra.  

The veteran was provided a June 2005 VA audiological 
examination, which was mentioned above.  During the 
examination, the veteran indicated that his tinnitus had been 
ongoing for about one year.  The veteran described his 
history of noise exposure as predominately inservice.  The 
examiner indicated that the veteran denied occupational and 
recreational noise exposure currently; however, the veteran 
has worked as a truck driver and auto mechanic, mainly as a 
driver now.  The veteran has testified that he has driven 
trucks for thirty years in his testimony before the 
undersigned.  At the examination, the veteran indicated that 
he now wears hearing protection.  Recreationally, the veteran 
indicated that he rebuilds cars and has exposure to air 
tools.  The examiner concluded that the etiology of the 
veteran's tinnitus was unknown.  The examiner also noted that 
the tinnitus was unrelated to his hearing loss.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for tinnitus.  The veteran had no complaints of 
tinnitus during service.  The onset of the disability was in 
approximately 2004, over three decades following separation 
from service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  In the 
intervening years, the veteran had significant occupational 
and recreational noise exposure.  Finally, the audiologist's 
opinion that the etiology of his tinnitus is unknown is the 
sole medical opinion of record.  The veteran's statements and 
testimony, no matter how earnest, cannot be enough to 
overcome that opinion.  See Espiritu, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for chronic 
lumbosacral strain is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board must remand the claim for service connection for 
bilateral hearing loss.

The veteran contends that he has hearing loss as a result of 
inservice noise exposure as a truck driver.  The Board notes 
that the veteran has not been provided with an opinion to 
determine the etiology of his bilateral hearing loss.  The 
Board concludes that a remand for an opinion is warranted.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran's claims file for a 
medical opinion to determine if the 
diagnosis of hearing loss is as likely as 
not etiologically related to his claimed 
inservice noise exposure as a truck driver 
or manifested within 1 year of service 
discharge.  The claims folder and a copy 
of this Remand must be made available to, 
and be reviewed by, the examiner, and the 
veteran should be scheduled for an 
examination, if the examiner should 
determine that any indicated special 
tests, studies or additional consultations 
are required.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


